No. 30341 -»~»
:N mt SUPREME coURT or THE STATE or HAwAIi‘_;] §§

\/:NH H. NGUYEN, P@ti:i@n@r, 
\ vs. §§ §§

THE HONORABLE ERlC G. ROMANCHAK, JUDGE OF THE FAMlLY
COURT OF THE SECOND ClRCUlT, STATE OF HAWAl‘I, ReSpOndent.

ORlGlNAL PROCEEDING
(FC-D No. O5~l~O352)

(By: Moon, C.J., Nakayama, Aé§§§¥iDuffy, and Recktenwa1d, JJ.)
Upon consideration of petitioner Vinh V. Nguyen’s
January 4, 2010 letter to the Chief Justice, which we treat as a
petition for a writ of mandamus, it appears that petitioner is
not entitled to mandamus relief. See Kema v.'Gaddis, 91 HawaiH
200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.). Accordingly,
1T 15 HEREBY ORDERED that the clerk of the appellate
court shall process petitioner’s January 4, 2010 letter as a
petition for a writ of mandamus without payment of the filing
fee.
1T 1S FURTHER 0RDERED that the petition for a writ of
mandamus is denied without prejudice to seeking relief in the
family court.

DATED: Honolulu, HawaiHq

February 24, 20l0.

J%¢%-